                                                         Brian’s Custom Sports, Ltd
                                                                                          168 Lakeview Ave.
                                                                      Kingsville, Ontario Canada – N9Y 1N7
                                                                                       519-733-6501 Phone




To Whom It May Concern

We have a retail partner (Pure Hockey) who has a customer (Matthew Buck, Colorado) wanting to use
images of the Transformers on a custom set of Ice Hockey Goalie Equipment. Brian’s Custom Sports is
an ice hockey goalie equipment manufacturer based in Kingsville, Ontario and we will not produce
custom equipment with proprietary artwork/images on it without written permission of the owner of
that artwork/image. If you would like to review images of our work, please visit our Instagram Account
@goaliesonly.

With this permission, we would only use this artwork on this specific custom set of equipment (pads,
catch glove, and blocker). They will be used for on ice play only and not for display or promotion. We
are prepared to begin production of this equipment immediately but will not do so until we have
received your expressed written permission.

If you have any other questions, concerns or requirements please do not hesitate to contact me via
phone or email.

Warm Regards,




Brad Johnson, US Retail Sales Manager
734-751-8281 Phone



www.goalies-only.com | bradj@briansmfg.com
